Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, these claims recite the limitation “(quasi-)continuous” in lines 10 and 11, respectively.  However, it is unclear whether or not “quais” is part of claim limitations since this term is placed inside the parenthesis.  It should be noted that claim limitation should be recited in a positive manner and therefore, the limitation in the parenthesis renders the scope of claims unclear.  Appropriate correction is required.  Also, claims 1 and 10 recite the phrases “the retinal hazard region” (line 4 of claim 1; line 5 of claim 10), “the divergence angle” (line 5 of claim 1; line 6 of claim 10) and “the divergence” (line 8 of claim 1; line 9 of claim 10) which lack a proper antecedent basis.  Further, it is unclear how “the divergence” (i.e. line 8 of claim 1), “the divergence angle” (i.e. line 5 of claim 1) and “an overall divergence angle” (i.e. line 3 of claim 1) are related to one another.  Does “the divergence” (i.e. line 8 of claim 1) refers to “the divergence 
Regarding claims 4-5, 8, 13-14 and 17, these claims recites the use of alternative term “and/or” therein.  However, it appears that the use of this term renders the scope of claims unclear since the claimed elements (i.e. a CCD camera and a CMOS camera) can not be used at the same time.  It appears that the term “and/or” should be changed to --or--.
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wick (US 4,453,806) in view of Gerber (US 5,451,765).
Regarding claim 1, as far as the claim is understood, Wick shows in Fig.4 the following elements of applicant’s claim: an emitter (Fig.4; col.4, lines 21-26) emitting light with an overall divergence angle Θdiv in the retinal hazard region which further comprises; at least one diffuser (32, 44; Figs.3-4; col.3, line 56-col.4, line 20) wherein the divergence angle after the diffuser is Θ0; and at least one lens (46; Fig.4) configured to transform the light from said diffuser to a determined divergence angle and to emit the transformed light.  Wick does not disclose the features of providing the laser emitting pulses of light and a detector with a predefined field of view (FOV) matching the FOV of the detector.  However, such features are disclosed by Gerber (Fig.1; col.3, lines 25-26) and it would have been obvious to one of ordinary skill in the art to utilize the teachings of Gerber in the device of Wick in view of the desire to improve signal to noise ratio.  
Regarding claim 6, as far as the claim is understood, the specific divergence angle utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the desired power level.
Regarding claims 7-8, as far as the claim is understood, the limitations therein are shown in Figs.3-4 of Wick.

Claims 2-5 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wick (US 4,453,806) in view of Gerber (US 5,451,765) and further in view of Gillet et al (US 2016/0026838).
Regarding claim 10, as far as the claim is understood, this claim only differs from claim 1 in that it recites the features of a smartphone comprises the remote sensing device and the emitters provides means for eye-safety such that myopic people are not endangered.  However, Wick discloses how to form the inserted diffuser until the power density on the retina is low enough not to damage the eye (col.3, lines 37-42; col.4, lines 10-11), whereby the optical projection is taken into account.  The projection is different in the case of myoptic people and corresponds to a reduced distance between source and image.  However, according to Fig.1b and cole.3, lines 25-42, power density on the retina remains under the damage limit for all distances and the method disclosed in Wick is therefore assumed to be applicable also to myopic people.  Furthermore, although the modified device of Wick does not disclose the use of an optical sensor in a smartphone, Gillet et al discloses an optical remote sensing device comprising a laser emitter and a detector with overlapping FOV, and further being integrated in a smart phone (paragraphs 105, 122).  It would have been obvious to one of ordinary skill in the art to utilize the teaching of Gillet et al in the modified device of Wick in view of the desire to provide a portable remote sensor.    
Regarding claims 2 and 11, as far as the claim is understood, the limitations therein are disclosed in Wick (Fig.4) and Gillet et al (Figs.1 and 13).
Regarding claims 3-4 and 12-13, as far as the claim is understood, Gillet et al discloses the use of a CCD detector (paragraph 8) and additional optical lenses (paragraphs 56 and 228).
Regarding claims 5 and 14, as far as the claim is understood, the limitations therein are disclosed in Wick (Fig.4) and Gillet et al (Fig.1).
Regarding claim 15, as far as the claim is understood, the specific divergence angle utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the desired power level.
Regarding claims 16-17, as far as the claim is understood, the limitations therein are shown in Figs.3-4 of Wick.
Regarding claims 9 and 18, as far as the claim is understood, the limitations therein are disclosed in paragraph 147 of Gillet et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878